Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The following is a first office action upon examination of application number 16903823.  Claims 1-20 are pending and have been examined on the merits discussed below.
	
Claim Objections
	
Claim 20 objected to because of the following informalities:  Claim 20 is a duplicate of claim 19.  Appropriate correction is required.

IDS
The information disclosure statement (IDS) submitted on June 17, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes.  More specifically, monitoring interactions of a user with a plurality of touchpoints; predicting, based on a machine learning model, whether the interactions will result in a first outcome or a second outcome different than the first outcome, the machine learning being trained using a dataset based on historical interaction data, the dataset comprising a first plurality of patterns resulting in the first outcome and a second plurality of patterns resulting in the second outcome, wherein the predicting is based on a minimum number of interactions with the plurality of touchpoints; and providing an alternative interaction with the plurality of touchpoints to increase a probability that the interactions will result in the second outcome is a mental process that can be practically performed by a human using pen and paper.  Further, the independent claims are directed to a process that, under its broadest reasonable interpretation, is certain methods of organizing human activity, specifically, business relations.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 does not include any additional elements to be considered under 2A.  Independent claim 8 includes a memory for storing instructions and a processor, communicatively coupled to the memory, configured to execute the instructions which amounts to instructions to perform the abstract idea using a computer.  Independent claim 15 is directed to a non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the computing device to perform the method which amounts to instructions to implement the abstract idea on a computer.
Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually the system and software, claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense.  

  
The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.  Claims 2, 9 and 16 further limit the abstract idea without additional limitations to be analyzed under 2A.  Claims 3, 10 and 17 further limits the abstract idea without additional limitations to be analyzed under 2A.  Claims 4, 11 and 18 further limits the abstract idea without additional limitations to be analyzed under 2A.  Claims 5, 12 further limits the abstract idea without additional limitations to be analyzed under 2A.  Claims 6 and 13 further limits the abstract idea without additional limitations to be analyzed under 2A.  Claims 7, 14, 19 and 20 further limits the abstract idea without additional limitations to be analyzed under 2A.  

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim states the minimum number of touchpoints comprises between fifteen and fifty touchpoints. While the specification describes, at [0021] “the prediction is based on a minimum number of interactions with the plurality of touchpoints, e.g., 15 interactions…” it is written as an example. So, while the inventors may have considered a minimum of 15 interactions one cannot reasonably determine the inventors had possession of that feature.  Further, there is no mention in the specification of the minimum number of touchpoints being within the range of 15-50 touchpoints. Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al, US 2014/0249873 in view of Aravamudhan et al, US 2020/0202272.

As per claim 1, Stephan et al teaches a method, comprising: monitoring interactions of a user with a plurality of touchpoints ([0065-0066] – customer interaction data is collected); predicting, based on a predictive model [machine learning model], whether the interactions will result in a first outcome or a second outcome different than the first outcome, the predictive model [machine learning] being trained using a dataset based on historical interaction data, the dataset comprising a first plurality of patterns resulting in the first outcome and a second plurality of patterns resulting in the second outcome, wherein the predicting is based on a minimum number of interactions with the plurality of touchpoints ([0068-0069, 0072] – predicting an outcome based on interactions wherein interactions may be whether a customer is satisfied or whether the customer will terminate the account.  Customer data is used to train the predictive analytics software to identify tendencies, specific to customers in the group.  The variables identified as most relevant to the selected outcome to be predicted may be associated with interactions data and biographical data); and providing an alternative interaction with the plurality of touchpoints to increase a probability that the interactions will result in the second outcome ([0072-0072] – actions are taken based on the predicted outcome to increase the likelihood of obtaining the predicted outcome).  Stephan et al does not explicitly teach a machine learning model.  Aravamudhan et al teaches an analogous interaction analysis system which uses machine learning to predict an outcome of an interaction (abstract).  The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the machine learning model claimed.  The secondary reference discloses machine learning for an predicting outcomes based on interactions and shows such was known in the prior art at the time of the invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the machine learning model of the secondary reference for the predictive model of the primary reference.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 2, Stephan et al teaches the method of claim 1, wherein the predicting is further based on an attribute of the user ([0063, 0065, 0067] – customer attributes make up a profile of the customer which is used in the predicting of the outcome).  

As per claim 3, Stephan et al teaches the method of claim 2, wherein the predicting comprises: determining whether the attribute of the user satisfies a threshold requirement ([0065] – customer groups are based on falling within a subset identified by the entity, this acts as a threshold wherein only certain customers are considered based on profile data, i.e., one group could be all customers of an insurance company, another group is customers with only life insurance, a third group is customers with only casualty insurance); and predicting whether the current interaction will result in the first or second outcome based on whether the one or more attribute satisfies the threshold requirement, wherein the current interaction results in the first outcome based on the attribute failing to satisfy the threshold requirement and the current interaction results in the second outcome when the attribute of the user satisfies the threshold requirement ([0069] – model is used to predict likelihood of an identified outcome occurring or not based on identified customer profile data).  

As per claim 4, Stephan et al teaches the method claim 3, wherein, when the current interaction results in the first outcome based on the attribute failing to satisfy the threshold requirement, the method further comprises IDF5648/4375.0940000-12- determining an interaction for which the attribute satisfies the threshold criteria, and wherein the providing the alternative interaction comprises providing the determined interaction as the alternative interaction ([0072-0073] – based on the customer data and prediction of the outcome follow-up actions are tailored specifically for the customer and the follow-up actions can include remedial actions to prevent a predicted outcome).  

As per claim 5, Stephan et al teaches the method of claim 2, wherein the attribute comprises a credit score, an income, a current employment status, a length of current employment, employment history, a residence status, or a length of current residency ([0065] – credit history, income, employment status, etc).  

As per claim 7, Stephan et al teaches the method of claim 1, wherein the predicting comprises generating a probability score indicating whether the current interaction will result in the second outcome, and wherein the providing the alternative interaction increases the probability score ([0073] – if there is a high likelihood that a customer will terminate his service, an agent is prompted to take some specification action with regard to the customer (inherently to avoid the customer termination; [0054] – if the prediction score is 0.6 and the threshold is 0.8, remedial action can be taken to influence the satisfaction of the customer).

As per claim 8, Stephan et al teaches a system, comprising: a memory for storing instructions for predicting an outcome of a user journey; and a processor, communicatively coupled to the memory, configured to execute the instructions, the instructions causing the processor to ([0028]): monitoring interactions of a user with a plurality of touchpoints ([0065-0066] – customer interaction data is collected); predicting, based on a predictive model [machine learning model], whether the interactions will result in a first outcome or a second outcome different than the first outcome, the predictive model [machine learning] being trained using a dataset based on historical interaction data, the dataset comprising a first plurality of patterns resulting in the first outcome and a second plurality of patterns resulting in the second outcome, wherein the predicting is based on a minimum number of interactions with the plurality of touchpoints ([0068-0069, 0072] – predicting an outcome based on interactions wherein interactions may be whether a customer is satisfied or whether the customer will terminate the account.  Customer data is used to train the predictive analytics software to identify tendencies, specific to customers in the group.  The variables identified as most relevant to the selected outcome to be predicted may be associated with interactions data and biographical data); and providing an alternative interaction with the plurality of touchpoints to increase a probability that the interactions will result in the second outcome ([0072-0072] – actions are taken based on the predicted outcome to increase the likelihood of obtaining the predicted outcome).  Stephan et al does not explicitly teach a machine learning model.  Aravamudhan et al teaches an analogous interaction analysis system which uses machine learning to predict an outcome of an interaction (abstract).  The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the machine learning model claimed.  The secondary reference discloses machine learning for an predicting outcomes based on interactions and shows such was known in the prior art at the time of the invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the machine learning model of the secondary reference for the predictive model of the primary reference.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per claim 9, Stephan et al teaches wherein the predicting is further based on an attribute of the user ([0063, 0065, 0067] – customer attributes make up a profile of the customer which is used in the predicting of the outcome).  

As per claim 10, Stephan et al teaches determining whether the attribute of the user satisfies a threshold requirement ([0065] – customer groups are based on falling within a subset identified by the entity, this acts as a threshold wherein only certain customers are considered based on profile data, i.e., one group could be all customers of an insurance company, another group is customers with only life insurance, a third group is customers with only casualty insurance); and predicting whether the current interaction will result in the first or second outcome based on whether the one or more attribute satisfies the threshold requirement, wherein the current interaction results in the first outcome based on the attribute failing to satisfy the threshold requirement and the current interaction results in the second outcome when the attribute of the user satisfies the threshold requirement ([0069] – model is used to predict likelihood of an identified outcome occurring or not based on identified customer profile data).  

As per claim 11, Stephan et al teaches wherein, when the current interaction results in the first outcome based on the attribute failing to satisfy the threshold requirement, the method further comprises IDF5648/4375.0940000-12- determining an interaction for which the attribute satisfies the threshold criteria, and wherein the providing the alternative interaction comprises providing the determined interaction as the alternative interaction ([0072-0073] – based on the customer data and prediction of the outcome follow-up actions are tailored specifically for the customer and the follow-up actions can include remedial actions to prevent a predicted outcome).  

As per claim 12, Stephan et al teaches wherein the attribute comprises a credit score, an income, a current employment status, a length of current employment, employment history, a residence status, or a length of current residency ([0065] – credit history, income, employment status, etc).  

As per claim 14, Stephan et al teaches wherein the predicting comprises generating a probability score indicating whether the current interaction will result in the second outcome, and wherein the providing the alternative interaction increases the probability score ([0073] – if there is a high likelihood that a customer will terminate his service, an agent is prompted to take some specification action with regard to the customer (inherently to avoid the customer termination; [0054] – if the prediction score is 0.6 and the threshold is 0.8, remedial action can be taken to influence the satisfaction of the customer).

As per claim 15, Stephan et al teaches a non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising ([0028]): monitoring interactions of a user with a plurality of touchpoints ([0065-0066] – customer interaction data is collected); predicting, based on a predictive model [machine learning model], whether the interactions will result in a first outcome or a second outcome different than the first outcome, the predictive model [machine learning] being trained using a dataset based on historical interaction data, the dataset comprising a first plurality of patterns resulting in the first outcome and a second plurality of patterns resulting in the second outcome, wherein the predicting is based on a minimum number of interactions with the plurality of touchpoints ([0068-0069, 0072] – predicting an outcome based on interactions wherein interactions may be whether a customer is satisfied or whether the customer will terminate the account.  Customer data is used to train the predictive analytics software to identify tendencies, specific to customers in the group.  The variables identified as most relevant to the selected outcome to be predicted may be associated with interactions data and biographical data); and providing an alternative interaction with the plurality of touchpoints to increase a probability that the interactions will result in the second outcome ([0072-0072] – actions are taken based on the predicted outcome to increase the likelihood of obtaining the predicted outcome).  Stephan et al does not explicitly teach a machine learning model.  Aravamudhan et al teaches an analogous interaction analysis system which uses machine learning to predict an outcome of an interaction (abstract).  The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the machine learning model claimed.  The secondary reference discloses machine learning for an predicting outcomes based on interactions and shows such was known in the prior art at the time of the invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the machine learning model of the secondary reference for the predictive model of the primary reference.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per claim 16, Stephan et al teaches wherein the predicting is further based on an attribute of the user ([0063, 0065, 0067] – customer attributes make up a profile of the customer which is used in the predicting of the outcome).  

As per claim 17, Stephan et al teaches determining whether the attribute of the user satisfies a threshold requirement ([0065] – customer groups are based on falling within a subset identified by the entity, this acts as a threshold wherein only certain customers are considered based on profile data, i.e., one group could be all customers of an insurance company, another group is customers with only life insurance, a third group is customers with only casualty insurance); and predicting whether the current interaction will result in the first or second outcome based on whether the one or more attribute satisfies the threshold requirement, wherein the current interaction results in the first outcome based on the attribute failing to satisfy the threshold requirement and the current interaction results in the second outcome when the attribute of the user satisfies the threshold requirement ([0069] – model is used to predict likelihood of an identified outcome occurring or not based on identified customer profile data).  

As per claim 18, Stephan et al teaches wherein, when the current interaction results in the first outcome based on the attribute failing to satisfy the threshold requirement, the method further comprises IDF5648/4375.0940000-12- determining an interaction for which the attribute satisfies the threshold criteria, and wherein the providing the alternative interaction comprises providing the determined interaction as the alternative interaction ([0072-0073] – based on the customer data and prediction of the outcome follow-up actions are tailored specifically for the customer and the follow-up actions can include remedial actions to prevent a predicted outcome).  

As per claim 19 and 20, Stephan et al teaches wherein the predicting comprises generating a probability score indicating whether the current interaction will result in the second outcome, and wherein the providing the alternative interaction increases the probability score ([0073] – if there is a high likelihood that a customer will terminate his service, an agent is prompted to take some specification action with regard to the customer (inherently to avoid the customer termination; [0054] – if the prediction score is 0.6 and the threshold is 0.8, remedial action can be taken to influence the satisfaction of the customer).


Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al, US 2014/0249873 and Aravamudhan et al, US 2020/0202272.

As per claims 6 and 13, Stephan et al teaches recordings of multi-channel interactions associated with customers including telephone-based interactions, instant message interactions, social media interactions, website-based interactions, email exchanges, live chats, facsimile interactions, etc., but does not explicitly teach the minimum number of touchpoints comprises between fifteen and fifty touchpoints; however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP [WP TypographicSymbols font/0x27] 2106.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bellini et al, US 2021/0174403 – Next Best Action Management Platform – monitors ongoing interactions to predict a probability of a desired outcome of the interactions [0004]
Brunn et al, US 2021/0073327 – Outcome of a Natural Language Interaction – interactive outcome predictor uses a trained model to determine the probability of success for an interaction

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/           Primary Examiner, Art Unit 3683